DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on May 25, 2022 was received. Claims 21, 24-25, 31 and 36 were amended. Claims 1-20 were canceled. Claims 39-40 were added. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued November 26. 2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 21, 24-25 and 36, the specification does not provide support for non-nanostructured of C2O3. There is also no description that C2O3 is non-nanostructured in the instant specification. Any negative limitation or exclusionary proviso must have basis in the original disclosure, and the mere absence of a positive recitation is not basis for an exclusion (MPEP 2173.05 (i)). 
Regarding claim 31, the specification does not provide support for the C2O3 powder as micron sized. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20080182114) in view of Vestola (US6200248).
	Regarding claim 21, Kim teaches a nanostructured matrix composite coatings (paragraph 0002) being coated on a ball valve used in the high pressure acid leach process (paragraphs 0010, 0023, 0028, 0046-0047), wherein the coating is formed on the seats and ball of the valve (paragraph 0060, see figure 2-5), which are the mechanical part subjected to wear due to friction with other parts of the valve during operation of the valve (paragraphs 0010 an d0023). Kim teaches the coating is formed by atmospheric plasma spraying the a powder of chromia (C2O3) agglomerated blended with nanostructured titania (n-TiO2) agglomerated (paragraphs 0060-0062). Kim teaches the microhardness of the coating is greater than 1100HV0.3 (HV0.3 is HV microhardness measured under a 0.3kgf/300gf load) (paragraph 0064), which is inside the claimed range. The coating is considered as consisting of nanostructured titania and chromia because there is no other materials being deposited along with the powder.  Kim teaches the powder can also comprise blend of chromia nanoparticles and chromia microparticles (paragraph 0062), without specifying the structure of the particles, thus, it is reasonably expected the such coating of Kim forms the coating with at least an amount of non-nanostructured chromia.  
Kim does not explicitly teach the weight percentages of the titania and chromia. However, Vestola teaches a thermal sprayed ceramic layer comprising titania and chromia, on a roll face of a press roll or calendar roll (mechanical parts) (abstract, column 3 lines 60-65, column 1 lines 15-20). Vestola discloses the coating comprises is 50-95wt% chromium oxide and 3 to 50wt% of titanium oxide, which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. In addition, Vestola teaches amount of titanium oxide governs the toughness to endure impart-like strains and the resistance to wear in an impart-like situation of wear, and the amount of chromium oxide governs the hardness (column 5 lines 9-16). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the amount of titanium oxide and chromium oxide in the process of applying the thermal sprayed nanostructured coating to yield the desired toughness, wear resistance and hardness of the resulting nanostructured coating. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. In addition, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the use the amount of titanim oxide and chromium oxide as suggested by Vestola in the coating of the high pressure acid leach valve as disclosed by Kim because Vestola teaches such amount provides necessary hardness and resistance to wear, and also improves the resistance to wear in an impart like strains and resistance to wear in an impart like situation of wear (paragraph 0060). 
Regarding claim 22, Kim teaches the mechanical part is a ball or a seat (paragraph 0060).
Regarding claim 23, Kim teaches the mechanical part is made of titanium or titanium alloy (paragraphs 0010, 0017 and 0060).
Regarding claim 24, Vestola teaches amount of titanium oxide governs the toughness to endure impart-like strains and the resistance to wear in an impart-like situation of wear, and the amount of chromium oxide governs the hardness (column 5 lines 9-16). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the amount of titanium oxide and chromium oxide in the process of applying the thermal sprayed nanostructured coating to yield the desired toughness, wear resistance and hardness of the resulting nanostructured coating. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 25, Vestola teaches amount of titanium oxide governs the toughness to endure impart-like strains and the resistance to wear in an impart-like situation of wear, and the amount of chromium oxide governs the hardness (column 5 lines 9-16). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the amount of titanium oxide and chromium oxide in the process of applying the thermal sprayed nanostructured coating to yield the desired toughness, wear resistance and hardness of the resulting nanostructured coating. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claims 26-27, Kim teaches the microhardness of the coating is greater than 1100HV0.3 (paragraph 0064), which overlaps with the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
Regarding claim 28-30, Vestola teaches the coating has a loss of weight during the rubber wheel abrasion test (dry abrasion) (see figure 5). It is the position of the examiner that the claimed amount of dry abrasion volume loss would be intrinsic and reasonably expected, given that the process of forming (thermal spraying), composition and microhardness of the nanostructured titanium oxide and chromium oxide coating disclosed by Kim in view of Vestola and the present application are the same. 
Regarding claim 31, Kim teaches the coating is obtained from a powder blend consisting of n-TiO2 and Cr2O3 (paragraph 0060), wherein the Cr2O3 can be micro sized (paragraphs 0060 and 0062).
Regarding claim 32, Kim teaches the spraying is performed by atmospheric plasma spraying, which is considered as air plasma spraying as it is performed in air environment. Vestola further teaches the ceramic coating of TiO2 and Cr2O3 can be formed by HVOF or APS which is abbreviation of air plasma spraying as evidenced by Lima (abrasion behavior of nanostructured and conventional titanium coatings thermally sprayed via APS, VPS and HVOF). 
Regarding claim 33, Kim teaches the n-TiO2 comprises nanosized constituents agglomerated and sintered in microsized particles (paragraphs 0030, 0051 and 0060).
Regarding claim 34, Kim teaches the nanosized constituents have a size of less than 100nm which overlaps with the claimed range (paragraph s0030, 0051 and 0060). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
	Regarding claim 35, Kim teaches the nanosized constituents are sintered in micronized particles in the size of 5-45µm (paragraph 0030, 0051 and 0060), which is inside of the claimed range. 

Claim 36 is under 35 U.S.C. 103 as being unpatentable over Kim (US20080182114) in view of Vestola (US6200248) as applied to claims 21-35 above, and further in view of Kitamura (US20160016856). 
	Regarding claim 36, Kim in view of Vestola teaches all limitations of this claim, including the Cr2O3 powder is sintered (paragraph 0051) but does not teach it is crushed. However, Kitamura teaches a thermal spray ceramic powder such as chromium oxide (paragraph 0016) and discloses the powder is sinter and crushed (paragraph 0027). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sinter and crush the Cr2O3 powder as suggested by Kitamura in the thermal sprayed coating of the HPAL metal seated ball valve as disclosed by Kim in view of Vestola because Kitamura teaches such method is conventional to form the ceramic particles for suitable for thermal spraying (paragraph 0027). 

Claim 37-38 are under 35 U.S.C. 103 as being unpatentable over Kim (US20080182114) in view of Vestola (US6200248) as applied to claims 21-35 above, and further in view of Ishiwata (US20080199711).  
	Regarding claim 37, Kim in view of Vestola teaches all limitations of this claim, except the crack types. Kim teaches the coating has a microstructure (paragraphs 0004 and 0062) comprising cracks (paragraphs 0054-0055). Since Kim also teaches the substrate is titanium with the coating of nanostructured chromia (C2O3) and nanostructured titania (n-TiO2) just like the claimed invention, it would be reasonably expected that some of the cracks (second type) is formed due to a coefficient of thermal expansion mismatch between the mechanical pat and the coating. Kim in view of Vestola does not teach the cracks (first type) due to quenching. However, Ishiwata teaches a heat resistant member with a metal substrate and a thermal barrier coating layer comprising ceramic (abstract) and disclose the material is thermal sprayed and then subjected to heat treatment and quenching to form microcracks in the ceramic layer (paragraph 0054). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to preform heating and quenching to form microcracks on the thermal sprayed ceramic layer as suggested by Ishuwata in the coating of HPAL metal seated ball valve as disclosed by Kim in view of Vestola because Ishuwata teaches those microcracks provides a stress relaxation effect that can significantly increases heat cycle lifetime of the coating (paragraph 0057). 
	Regarding claim 38, it is the position of the examiner that the second type cracks are larger than the cracks of the first type is reasonably expected as the cracks formations process, coating material and composition and coating method of Kim in view of Vestola and Ishiwata and the instant Application are the same. 

Response to Arguments
Applicant's arguments filed on May 25, 2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
The unmelted nanostructures in the coating of the claimed invention is titania as opposed to chromia as disclosed by Kim, thus, Kim teaches a different material. 
One skilled in the art would not readily consider modifying Kim to substitute the use of agglomerated chromia nanostructures with agglomerated titania nanostructures.  
Vestola does not teach the chromia is non-nanostructured. 

 In response to Applicant’s arguments, please consider the following comments:
Instant claim 21 does not include limitation of agglomerated titania nanostructure and micron-sized chromium as secondary material. Instant claim 21 further does not exclude the chromia from being matrix. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the structure of the coating wherein which component is the matrix, agglomerated, melted or secondary) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In particular, instant specification does not provide support for the chromia as non-nanostructured, thus, Kim teaches the claimed coating of nanostructured titania and chromia. 
The rejection is not based on such substitution, as the claim does not specify which component (chromia or titania) is the “agglomerated”.
The “non-nanostructured chromia” limitations is addressed by Kim (see rejection above). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.V.L/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717